January 10, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                         CLIFTON NICHOLSON, Appellant

NO. 14-11-00734-CR                      V.

                          THE STATE OF TEXAS, Appellee
                              ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on . Having considered the motion and found it meritorious,
we order the appeal DISMISSED.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.